 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JOEY ALVAREZ,                                         1:19-cv-00003-SAB (PC)

12                       Plaintiff,
13            v.                                            ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
14    SILVA, et al.,                                        (Document# 2)

15                       Defendants.                                      and
16
                                                            ORDER DIRECTING PAYMENT
17                                                          OF INMATE FILING FEE BY KINGS
                                                            COUNTY SHERIFF’S DEPARTMENT
18

19
            Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. ' 1983 and has requested
20
     leave to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915. Plaintiff has made the showing
21
     required by ' 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.
22
     Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
23
     ' 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of
24
     the preceding month=s income credited to plaintiff=s trust account. The Kings County Sheriff’s
25
     Department is required to send to the Clerk of the Court payments from plaintiff=s account each
26
     time the amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28
27
     U.S.C. ' 1915(b)(2).
28
                                                        1
 1            In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3               1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 4               2. The Sheriff of the Kings County Sheriff’s Department or his designee shall

 5            collect payments from plaintiff=s prison trust account in an amount equal to twenty

 6            per cent (20%) of the preceding month=s income credited to the prisoner=s trust

 7            account and shall forward those payments to the Clerk of the Court each time the

 8            amount in the account exceeds $10.00, in accordance with 28 U.S.C. ' 1915(b)(2),

 9            until a total of $350.00 has been collected and forwarded to the Clerk of the Court.

10            The payments shall be clearly identified by the name and number assigned to this

11            action.

12               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

13            plaintiff=s in forma pauperis application on the Kings County Sheriff’s Department at
              1444 W. Lacey Blvd. Hanford, CA 93230.
14
                 4.     The Clerk of the Court is directed to serve a copy of this order on the Financial
15
              Department, U.S. District Court, Eastern District of California, Sacramento Division.
16
                 5. Within sixty (60) days of the date of service of this order, plaintiff shall submit a
17
              certified copy of his prison trust account statement for the six-month period immediately
18
              preceding the filing of the complaint, if plaintiff has not already done so.
19

20   IT IS SO ORDERED.
21
     Dated:     January 8, 2019
22                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                          2
